In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated January 8, 2001, which denied their motion for leave to amend the complaint to include an additional cause of action against the defendant New York Methodist Hospital.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion for leave to amend their complaint to allege a cause of action against the defendant New York Methodist Hospital based upon the Emergency Medical Treatment and Active Labor Act (42 USC § 1395dd). While CPLR 3025 (b) provides that leave to amend “shall be freely given upon such terms as may be just,” if the proposed amendment is “patently lacking in merit,” it will not be permitted, and leave should be denied as a matter of law (Parisi v Leppard, 237 AD2d 419, 420; see, Zabas v Kard, 194 AD2d 784). In this case, the proposed amendment was patently without merit (see, Reynolds v MaineGeneral Health, 218 F3d 78, 83; Vickers v Nash Gen. Hosp., 78 F3d 139, 145; Lear v Genesee Mem. Hosp., 254 AD2d 707). Accordingly, leave to amend was properly denied. H. Miller, J. P., Townes, Crane and Cozier, JJ., concur.